                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHNNIE 0. KELLY
    Plaintiff

       v.                                                  CIVIL ACTION NO. 19-1750

TOM WOLF, PA GOVERNOR
et al.,
        Defendants

                                      MEMORANDUM

QUINONES ALEJANDRO, J.                                                                MAY 13,2019

       Prose Plaintiff Johnnie 0. Kelly, a pretrial detainee currently confined at Curran Fromhold

Correctional Facility ("CFCF"), has filed a civil rights Complaint and a Motion to proceed in forma

pauperis. Named as Defendants in the case are Pennsylvania Governor Tom Wolf, Commissioner

of Prisons Blanche Camey, and Warden John Delaney. Because it appears that Kelly is unable to

afford to pay the filing fee, the Court will grant him leave to proceed in forma pauperis. For the

following reasons, the Complaint is dismissed without prejudice pursuant to 28 U .S.C. §

1915(e)(2)(B)(ii).

I.     FACTS

       Kelly alleges that he has been a pretrial detainee at CFCF since October 5, 2018. (ECF

No. 2 at 6.)1 He has been housed in a multipurpose room without electronic locks, without proper

ventilation, without natural sunlight, being fed his meals within three feet of a toilet, and his under

fluorescent lighting sometimes 24 hours a day. (Id.) He alleges that the upper bunks are too high

to naturally get into without some type of assistance, causing danger and stress, although he also

states that he personally sleeps in the lowest bunk. (Id.) Kelly alleges he is 62 years old and has



        The Court adopts the pagination supplied by the EC/CMF docketing system.
only one eye. (Id.) The claims the artificial lighting is harming his eyesight, he has back pains

and spasms from getting in and out of his bunk, difficulty eating due to the odors from the toilet,

difficulty breathing due to the improper ventilation, and stress issues because the lack of electronic

locks makes him worry about getting out in the case of an emergency. (Id. at 7.) He seeks

monetary damages of $300,000. (Id.)

II.    STANDARD OF REVIEW

       The Court will grant Kelly leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action.                Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it is frivolous or

fails to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which

requires the Court to determine whether the complaint contains "sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotations omitted). Conclusory allegations do not suffice. Id. As Kelly is proceeding

prose, the Court construes his allegations liberally. 2 Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d

Cir. 2011).




II.     DISCUSSION


2
        Although Kelly does not specifically state how any of the named Defendants harmed him,
construing his allegations liberally the Court assumes that Kelly intended to allege that Prison
Commissioner Carney and Warden Delaney are responsible for the prison conditions he describes in his
Complaint. However, because Kelly makes no allegation how Governor Wolf was personally involved in
the harm he alleges, even granting a liberal construction to his claim, it must be dismissed as to Governor
Wolf pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

                                                    2
       The vehicle by which federal constitutional claims may be brought in federal court is

Section 1983 of Title 42 of the United States Code, that provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. "To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

42, 48 (1988).

       Pretrial detainees are protected from "punishment" by the Due Process Clause of the

Fourteenth Amendment. Bell v. Wolfish, 441U.S.520, 535 (1979). Because prison officials must

ensure that both convicted inmates and pretrial detainees receive adequate food, clothing, shelter,

and medical care, and must "'take reasonable measures to guarantee [their] safety[,]'" Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)), a

Section 1983 plaintiff asserting a conditions of confinement claim must also allege that prison

officials acted with deliberate indifference to that plaintiff's health or safety. See Wilson v. Seiter,

501U.S.295, 298-99 (1991); see also Wilson v. Burks, 423 F. App'x. 169, 173 (3d Cir. 2011) (per

curiam) ("'[T]he official must both be aware of facts from which the inference could be drawn that

a substantial harm exists, and he must also draw that inference."') (quoting Farmer, 511 U.S. at

837). Unconstitutional punishment, be it under the Eighth Amendment applicable to convicted

prisoners or the Fourteenth Amendment applicable to pretrial detainees, typically includes both

objective and subjective components. Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007). The

objective component requires an inquiry into whether "the deprivation [was] sufficiently serious"


                                                   3
and the subjective component asks whether "the officials act[ed] with a sufficiently culpable state

of mind[.]" Id. (citing Wilson v. Seiter, 501 U.S. at 298; Bell, 441 U.S. at 538-39, 539 n.20).

       The Court finds that Kelly's allegations do not objectively rise to the level of sufficient

seriousness to constitute punishment. While the prison conditions Kelly describes are unpleasant,

fluorescent lighting, the presence of odors, sleeping in the lowest bunk of a bunk bed, and being

housed in a multipurpose room without electronic locks do not constitute deliberate indifference

on the part of prison officials to Kelly's health or safety. While he asserts that poor ventilation

causes him breathing problems and that his eyesight has been affected by fluorescent lighting, he

makes no claim that he sought medical care or that such care was constitutionally deficient. His

claim that the bunks are too high is implausible since Kelly concedes he has been assigned to the

lowest bunk. His claim of harm arising from the multipurpose room's lack of electronic locks is

implausible since it is entirely speculative.    Finally, his claim of harm from odors is also

implausible since he has only alleged that eating is made "difficult." Accordingly, because Kelly's

claims are implausible, they must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

III.   CONCLUSION

       For the foregoing reasons, the Court will grant Kelly leave to proceed in forma pauperis

and dismiss his Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Because the Court cannot

say at this time an attempt to amend the Complaint would be futile, Kelly will be granted leave to

file an amended complaint. If he chooses to do so, Kelly is advised to include as much detail as

possible describing how he was harmed and how each Defendant he names was responsible for

that alleged harm. An appropriate Order follows.




                                                 4
